Exhibit 10.1 VOTING AND SUPPORT AGREEMENT THIS VOTING AND SUPPORT AGREEMENT (this “ Agreement ”), dated as of January 25, 2015, is entered into by and among Lakes Entertainment, Inc., a Minnesota corporation (“ Parent ”), each of the shareholders of Parent listed on Schedule I to this Agreement (each, a “ Shareholder ” and collectively, the “ Shareholders ”) and Sartini Gaming, Inc., a Nevada corporation (the “ Company ”). WHEREAS, contemporaneously with the execution of this Agreement, Parent, LG Acquisition Corporation, a Nevada corporation and a wholly owned subsidiary of Parent (“ Merger Subsidiary ”), the Company and The Blake L. Sartini and Delise F. Sartini Family Trust (the “ Company Stockholder ”), are entering into an Agreement and Plan of Merger, dated as of the date hereof (the “ Merger Agreement ”), providing, among other things, for the merger of Merger Subsidiary with and into the Company (the “ Merger ”); WHEREAS, each Shareholder is the beneficial owner of such number of shares of common stock, $0.01 par value per share, of Parent (the “ Parent Common Stock ”) as set forth opposite such Shareholder’s name on Schedule I attached hereto (each, a Shareholder’s “ Owned Shares ”); and WHEREAS, as a condition of and inducement to the Company’s and the Company Stockholder’s willingness to enter into the Merger Agreement, the Company and the Company Stockholder have required that Parent and the Shareholders enter into this Agreement. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth in this Agreement and in the Merger Agreement, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
